FILED
                            NOT FOR PUBLICATION                             SEP 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHAWNCEY BLAKE,                                  No. 14-17205

               Plaintiff - Appellant,            D.C. No. 4:14-cv-02568-JSW

 v.
                                                 MEMORANDUM*
SANTA CLARA DEPARTMENT OF
CORRECTIONS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Shawncey Blake, an inmate at Santa Clara County Jail, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A, Resnick

v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed Blake’s claims against defendant

Nguyen because Blake failed to allege facts sufficient to show that Nguyen was

deliberately indifferent to Blake’s back injury. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are to be liberally construed, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); Gibson v. County of Washoe, Nev., 290 F.3d 1175, 1187-88 (9th Cir. 2002)

(explaining that a prison official is deliberately indifferent only if he or she “knows

of and disregards an excessive risk to inmate health” (citation and internal

quotation marks omitted)).

      The district court properly dismissed Blake’s claims against the remaining

defendants because Blake failed to allege facts sufficient to show that any

defendant had a policy or custom that amounted to deliberate indifference, and that

the policy or custom was the moving force behind the alleged constitutional

violation. See Gibson, 290 F.3d at 1185-94 (explaining municipal liability under

§ 1983).

      We do not consider Blake’s arguments and allegations raised for the first

time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per


                                            2                                     14-17205
curiam).

      Blake’s pending requests and motions are denied.

      AFFIRMED.




                                       3                 14-17205